Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			Priority and Status of the Claims
1. 	This application is a DIV of 15/942,333 03/30/2018, which claims benefit of the foreign applications: CHINA PCT/CN2017/078790 03/30/2017, and CHINA PCT/CN2018/076908 02/15/2018. 
2.	Amendment of claims 1-12, 14-24 and 43-48, and cancelation of claims 13, 25-42, 51-58 in the amendment filed on 5/03/2022 is acknowledged. Claims 1-12, 14-24, and 43-50 are pending in the application. 
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the 
changes and/or additions be unacceptable to applicant, an amendment may be 
filed as provided by 37 CFR 1.312. To ensure consideration of such an 
amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in a telephone interview with Sarah E. Tully on May 23, 2022.  The application has been amended as follows:
	In claim 46, page 68, at the end of claim, insert
	--.--
In claim 47, page 87, at the end of claim, insert
	--.--
In claim 48, page 90, at the end of claim, insert
	--.--.
Reasons for Allowance	
  		           4.	The rejection of claims 46-48 under 35 U.S.C. 112 (b) has been 
             overcome in the amendment filed on 5/03/2022.  Since claim 58 has been canceled, 
             therefore the rejection of claim 58 under 35 U.S.C. 112 (b) has been obviated herein.
			           5.	Since Bur et al. ‘957 does not disclose the instant compound of formula (I), 
              therefore it is distinct from the instant invention. The rejection of claims 1 under 35 
               U.S.C. 102 (a)(1) has been overcome in the amendment filed on 5/03/2022.
6.	Since Liang et al. ‘502 does not claim instant compounds of formula (I), therefore 
it is distinct from the instant invention. The provisional rejection of claims 1-12, 14-15, 
43-45 and 49-50 under the obviousness-type double patenting over Liang et al. ‘502 
has been overcome in the amendment filed on 5/03/2022. 
7.	Claims 1-12, 14-24, and 43-50 are neither anticipated nor rendered obvious over the record, and therefore are allowable.  A suggestion for modification of a  reference to obtain the instant compounds/compositions has not been found.  Claims 1-12, 14-24, and 43-50 are allowed.           
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.    




		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

July 07, 2022